EXHIBIT 10.34

 

License Agreement

 

AGREEMENT made as of the first day of November by and between THE ROCKEFELLER
UNIVERSITY (“ROCKEFELLER”), an education corporation organized and existing
under the laws of the State of New York, having an office at 1230 York Avenue,
New York, New York 10021-6399, and NEUROLOGIX, INC. (the “COMPANY,”) a
corporation organized and existing under the laws of the State of Delaware
having an office at One Birch Plaza, Fort Lee, NJ 07024.

 

W I T N E S S E T H:

 

WHEREAS, ROCKEFELLER is the owner of certain valuable technology and know-how,
as more fully described on Exhibit “A,” developed in the laboratory of Dr.
Michael Kaplitt;

 

WHEREAS, COMPANY and ROCKEFELLER entered into exclusive License Agreements dated
November 8, 1999 and April 16, 2001 (“Existing Licenses”) relating to the
valuable technology and know-how identified in Exhibit “A,” with the exception
of the technology identified in such exhibit as “RU-533”;

 

WHEREAS, COMPANY and ROCKEFELLER desire to modify the terms of the Existing
Licenses in the manner hereinafter provided, and COMPANY desires to obtain the
exclusive right and license in and to RU-533 to use, develop, manufacture,
market and exploit the technology, together with relevant know-how for
commercial development and application all in the manner hereinafter provided.

 

NOW, THEREFORE, in consideration of the promises and of the covenants and
conditions contained herein, and intending to be bound hereby, the parties agree
as follows:

 

1. DEFINITIONS

 

The following terms shall have the meaning assigned to them below when used in
this Agreement:

 

1.1 “Party” shall mean either COMPANY or ROCKEFELLER; “Parties” shall mean both
COMPANY and ROCKEFELLER.

 

1.2 “Licensed Patent Rights” shall mean:

 

(a) the patent applications and patents set forth in Exhibit “A”; and

 

(b) all patent applications which are divisions, continuations,
continuations-in-part, reissues, renewals, foreign counterparts, extensions or
additions of the application described in Exhibit A hereof, and all patents
which may issue thereon.

 

1.3 “Technical Information” shall mean any and all technical data, information,
materials and know-how owned by ROCKEFELLER, existing in a tangible form and
available for transfer to COMPANY, at the date of this Agreement or which may
during the term of the license hereunder be developed and be available for
licensing by ROCKEFELLER, and which is needed in the practice of Licensed Patent
Rights.



--------------------------------------------------------------------------------

1.4 “Territory” shall mean the World.

 

1.5 “Product(s)” shall mean any and all products which embody or the manufacture
or use of which employ Licensed Patent Rights or Technical Information.

 

1.6 “Exchange Product(s)” shall mean any and all products COMPANY acquires as a
result of exchanging technology described and claimed in Licensed Patent Rights
with an unrelated third party.

 

1.7 “Net Sales” shall mean the total price received by COMPANY and its
sublicensees for Products sold in each country in which COMPANY has received
governmental approval in the subject country to commercially market and sell
said Product in such country, less normal deductions which reduce the amount
actually received by the seller, such as sales taxes, agency commissions,
refunds, rebates, allowances for return of goods for defective quality, and
freight or cash discounts.

 

1.8 “Effective Date” shall mean the day and year as first written above.

 

1.9 “Invention” shall, as used in section 4.2, comprise the patent applications
and patents relating to a single Rockefeller case number (“RU xxx”) under the
patent rights specified in Exhibit A. For example, a Licensed Product that
practices or employs multiple patents that arose from a single RU case number
practices or employs one “Invention,” whereas a Licensed Product that practices
or employs two patents, each of which arose from a different RU case number,
practices or employs two “Inventions.”

 

2. LICENSE GRANT; WARRANTY; OWNERSHIP OF MODIFICATIONS

 

2.1 This Agreement is intended by the parties to restate, amend, and supercede
the Existing Licenses, which shall, upon the effective date of this Agreement,
no longer control the parties’ relationship with respect to the subject matters
addressed therein.

 

2.2 ROCKEFELLER hereby grants to COMPANY the sole and exclusive right and
license with the right to sublicense under Licensed Patent Rights and Technical
Information to make, have made, use and sell Products in the Territory, except
to the extent that ROCKEFELLER’s right to do so may be limited under the
provisions of 35 United States Code, et seq., Section 201, and regulations and
rules promulgated thereunder.

 

2.3 The COMPANY’s right to sublicense granted by ROCKEFELLER under the License
is subject to each of the following conditions:

 

(a) In each sublicense agreement, COMPANY will prohibit the sublicensee from
further sublicensing and require that the sublicensee comply with the terms and
conditions of this Agreement.

 

(b) Within thirty (30) days after COMPANY enters into a sublicense agreement,
COMPANY will deliver to ROCKEFELLER a complete and accurate copy of the entire
sublicense agreement written in the English language. ROCKEFELLER’s receipt of
the sublicense agreement, however, will constitute neither an approval of the
sublicense nor a waiver of any right of ROCKEFELLER or obligation of COMPANY
under this Agreement.

 

(c) COMPANY’s execution of a sublicense agreement will not relieve COMPANY of
any of its obligations under this Agreement. COMPANY is primarily liable to
ROCKEFELLER for

 

2



--------------------------------------------------------------------------------

any act or omission of an Affiliate or sublicensee that would be a breach of
this Agreement if performed or omitted by COMPANY, and COMPANY will be deemed to
be in breach of this Agreement as a result of such act or omission.

 

2.4 ROCKEFELLER represents and warrants that it has all necessary title, right
and power to grant the licenses and rights granted hereunder, free and clear of
any liens, claims or encumbrances.

 

2.5 All modifications to the Licensed Patent Rights and Technical Information
developed solely by COMPANY shall be the exclusive property of COMPANY.

 

3. PATENTS

 

3.1 ROCKEFELLER shall select qualified independent patent counsel reasonably
acceptable to COMPANY to prepare, file, prosecute and maintain all patent
applications included in the Licensed Patent Rights. Such counsel shall interact
with COMPANY under the terms of a Client and Billing Agreement in the form
attached as Exhibit B. COMPANY shall be entitled to determine the countries in
which it wishes to obtain and maintain patent protection under this Agreement,
and patent applications shall be filed in such countries by ROCKEFELLER.

 

3.2 COMPANY shall be free, at any time and at its sole option, to abandon patent
prosecution or maintenance with respect to any patent application or patent
within the Licensed Patent Rights in any country of the Territory. COMPANY shall
promptly advise ROCKEFELLER of its election not to proceed with and/or to
abandon the preparation, filing, prosecution, or maintenance of any patent
application or patent licensed hereunder at least thirty (30) days before a due
date to allow ROCKEFELLER at its own cost to effectuate such preparation,
filing, prosecution, or maintenance if it so desires; and COMPANY shall, at the
request of ROCKEFELLER, take whatever reasonable steps may be necessary or
appropriate to return to ROCKEFELLER all rights licensed from ROCKEFELLER with
respect to the applicable Licensed Patent Rights which it proposes to abandon.
Nothing herein is intended or shall be construed as obligating ROCKEFELLER to
apply for any U.S. or foreign patents at its own expense, or to defend any
patent or patent application that may be included in Licensed Patent Rights
hereunder. Nothing herein is intended or shall be construed as obligating
COMPANY to maintain its license with respect to any patent or application which
may be included in the Licensed Patent Rights hereunder or to continue to
finance the preparation, filing, prosecution or maintenance of any patent
application or patent in any country or jurisdiction.

 

3.3 Except in accordance with the exercise of its rights to abandon patent
prosecution or maintenance pursuant to Section 3.2 hereof, COMPANY shall
continue to reimburse ROCKEFELLER for filing, prosecution, and maintenance costs
associated with the Licensed Patent Rights actually incurred by ROCKEFELLER with
respect to each such patent application or patent licensed hereunder during the
term this Agreement.

 

4. FEES AND ROYALTIES

 

4.l Upon execution of the Agreement, COMPANY will issue to ROCKEFELLER, as
partial consideration for the License, shares of Common Stock of COMPANY as will
cause ROCKEFELLER to own two and one-half percent (2.5%) of the capital stock of
COMPANY on a fully diluted basis. The issuance of equity will be pursuant to a
Stock Purchase Agreement substantially in the form attached hereto as Exhibit C.

 

3



--------------------------------------------------------------------------------

4.2 In further consideration of the rights and licenses granted hereunder,
COMPANY shall pay or cause to be paid to ROCKEFELLER amounts, as follows:

 

(a) benchmark payments as follows for each Product:

 

(i) upon filing for BLA/PLA: $50,000

 

(ii) upon FDA approval of the BLA/PLA: $200,000

 

(b) royalties on Net Sales of a Product and Exchange Product that practices or
employs only one Invention under the Licensed Patent Rights, as follows:

 

(i) xxx percent (xxx%) of the Net Sales under Five Hundred Million
($500,000,000) Dollars;

 

(ii) xxx percent of the Net Sales over Five Hundred Million ($500,000,000)
Dollars.

 

(c) royalties of xxx (xxx%) percent of the Net Sales of a Product and Exchange
Product that practices or employs more than one Invention under the Licensed
Patent Rights.

 

(d) sublicense income as follows: xx (xx%) percent of the consideration,
including upfront license fees and milestone payments, but excluding any
royalties based on Net Sales, actually received by COMPANY from a third party
for a sublicense to the Licensed Patent Rights and Technical Information.

 

The obligation to pay royalties hereunder is imposed only once with respect to
the sale of a Product regardless of the number of patents or valid claims which
cover such Product. There shall be no obligation to pay ROCKEFELLER royalties
pursuant to Section 4.2 (b) hereof on sale of Products by COMPANY to its
sublicensees for resale, but in such instances, the obligation to pay royalties
shall arise upon the sale by COMPANY or its sublicensees to unrelated third
parties.

 

4.3 ROCKEFELLER agrees to use reasonable efforts, short of litigation, to resist
any claim which might effect the exclusive nature of any license granted
hereunder. Should it develop at any time during the term of this Agreement,
however, that the license granted herein is rendered non-exclusive in any
country of the Territory as a result of any governmental, judicial or other
action, then the royalty provided in Paragraph 4.2(b) hereof due to ROCKEFELLER
from COMPANY on the affected product in that country shall be reduced by one
half.

 

4.4 Upon commencement of commercial sales of any Products which generate a
royalty to ROCKEFELLER pursuant to this Agreement, COMPANY shall, within ninety
(90) days from June 30th and December 31st of each year, make semi-annual
reports to ROCKEFELLER showing the total Net Sales of Products sold, leased or
otherwise disposed of during such period and the calculation of royalties
thereon. Any royalty then due and payable shall be included with such report.
All amounts that are not paid when due will accrue interest from the date due
until paid at a rate equal to one and one-half percent (1.5%) per month (or the
maximum allowed by law, if less). COMPANY’s records shall be open to inspection
by ROCKEFELLER or a certified public accountant designated by ROCKEFELLER, at
reasonable times and upon reasonable notice no more frequently than once per
year, for the sole purpose of verifying the accuracy of the reports and royalty
payments.

 

4.5 ROCKEFELLER hereby represents that it has no knowledge of any charges that
the Licensed Patent Rights infringe any rights of any third parties. ROCKEFELLER
further represents that it has no knowledge of any infringement of any of the
Licensed Patent Rights. COMPANY shall have the right but not the obligation, in
its own name, to institute patent infringement proceedings against third

 

4



--------------------------------------------------------------------------------

parties based on any Licensed Patent Rights licensed hereunder. In the event
that COMPANY institutes patent infringement proceedings, COMPANY shall have the
right to litigate and/or settle such patent infringement proceedings for such
amounts as it determines to be reasonable in COMPANY’s sole discretion. If
COMPANY does not institute infringement proceedings against such third parties,
ROCKEFELLER shall have the right but not the obligation, to institute such
proceedings. The expenses of such proceedings, including lawyers’ fees, shall be
borne by the Party instituting suit. Each Party shall execute all necessary and
proper documents and take all other appropriate action to allow the other Party
to institute and prosecute such proceedings. Any award paid by third parties as
a result of such proceedings (whether by way of settlement or otherwise) shall
first be applied toward reimbursement for the legal fees and expenses incurred,
and the excess, if any, shall be shared on a pro rata basis based on the
expenses incurred by each party. So long as such infringement proceedings
continue, COMPANY shall be permitted to reserve any royalty due to ROCKEFELLER
on sales of the affected Product in the country in question until such time as
the proceedings have been concluded. If the patent is finally held to be valid
and infringed by any such third party, the reserved royalty shall thereupon be
promptly paid to ROCKEFELLER; if such patent is finally held to be unenforceable
or invalid, then ROCKEFELLER shall not be entitled to the reserved royalty and
no further royalty shall be due by COMPANY or its sublicensee under that patent;
royalties theretofore paid may be retained, however.

 

4.6 Should COMPANY in any calendar year be required to pay royalties in any
country under third party patents in order to make, use, or sell a Product
hereunder, COMPANY shall have the right to deduct such royalties from any
royalties due ROCKEFELLER in that country, up to a maximum of fifty (50) cents
for each dollar of royalty owed to ROCKEFELLER in that country, provided,
however, that the royalty owed to ROCKEFELLER shall never be less than one-half
(l/2) of the amount due under the applicable royalty rate. In the event such
unlicensed competition should render it impossible for COMPANY to make an
acceptable profit in any country of the Territory, the Parties shall meet to
discuss an appropriate further reduction in the royalty due ROCKEFELLER for that
country.

 

4.7 Should COMPANY decide at any time during the term hereof that it will no
longer commercially pursue development of any invention licensed hereunder,
COMPANY shall promptly notify ROCKEFELLER of its decision and upon request from
ROCKEFELLER, shall take whatever steps are necessary to assure reversion to
ROCKEFELLER of all rights to the Licensed Patent Rights.

 

4.8 ROCKEFELLER shall have the right to terminate this license at any time
after, with respect to U.S. Patent No. 6,040,172, three (3) years from the date
of license, or, with respect to the other Licensed Patent Rights, five (5) years
from the date of license, if, in ROCKEFELLER’s reasonable judgment taking into
account the normal course of such programs conducted with sound and reasonable
business practices and judgment, and any reports provided, COMPANY:

 

(a) has not filed a New Drug Application, or its equivalent, for a Product with
the United States Food and Drug Administration, directly or through a
sublicensee and is not keeping such Product reasonably available to the Public,
and

 

(b) is not demonstrably engaged in research, development, manufacturing,
marketing or sublicensing program, as appropriate, directed toward this end.

 

4.9 The licenses herein granted shall continue for the lives of any patents
hereunder as the same or the effectiveness thereof may be extended by any
governmental authority, rule or regulation applicable thereto. Thereafter, upon
expiration of all Licensed Patent Rights in a country, COMPANY shall have a
fully paid up license to make, have made, use and sell the Product(s) for any
use in that country.

 

5



--------------------------------------------------------------------------------

5. PUBLICITY

 

Except as may be required by law or may be a required disclosure in COMPANY’s
filings with the United States Securities and Exchange Commission, COMPANY will
not use directly or by implication the name of ROCKEFELLER, or the name of any
member of the faculty or staff of ROCKEFELLER, or any unpublished information or
data relating to the investigation without the prior written approval of
ROCKEFELLER and the faculty or staff member involved, which consent shall not be
unreasonably withheld.

 

6. INDEMNIFICATION; INSURANCE

 

6.1 COMPANY will defend, indemnify and hold harmless ROCKEFELLER and its
trustees, officers, agents and employees (each, an “Indemnified Party”) from and
against any and all liability, loss, damage, action, claim, or expense suffered
or incurred by the Indemnified Parties, including attorneys’ fees and expenses
(collectively, “Liabilities”), arising out of or resulting from:

 

(a) the development, testing, use, manufacture, promotion, sale or other
disposition of any Licensed Patent Rights or Products by COMPANY, its
affiliates, sublicensees, assignees or vendors or third parties;

 

(b) any material breach of this Agreement by COMPANY or its affiliates or
sublicensees; and

 

(c) the enforcement of this Article 6 by any Indemnified Party.

 

Liabilities include, but are not limited to:

 

(x) any product liability or other claim of any kind related to use by a third
party of a Product that was manufactured, sold or otherwise disposed of by
COMPANY, its affiliates, sublicensees, assignees or vendors or third parties;

 

(y) a claim by a third party that the Licensed Patent Rights or the design,
composition, manufacture, use, sale or other disposition of any Product
infringes or violates any patent, copyright, trade secret, trademark or other
intellectual property right of such third party; and

 

(z) clinical trials or studies conducted by or on behalf of COMPANY, its
affiliates, sublicensees, assignees or vendors or third parties relating to the
Licensed Patent Rights or the Products, such as claims by or on behalf of a
human subject of any such trial or study.

 

6.2 COMPANY will not settle or compromise any claim or action giving rise to
Liabilities in any manner that imposes any restrictions or obligations on
ROCKEFELLER or grants any rights to the Licensed Patent Rights or Products
without ROCKEFELLER’s prior written consent, which shall not unreasonably be
withheld. If COMPANY fails or declines to assume the defense of any claim or
action within thirty (30) days after notice of the claim or action, then
ROCKEFELLER may assume the defense of such claim or action for the account and
at the risk of COMPANY, and any Liabilities related to such claim or action will
be conclusively deemed a liability of COMPANY. The indemnification rights of the
Indemnified Parties under this Article 6 are in addition to all other rights
that an Indemnified Party may have at law, in equity or otherwise.

 

6.3 COMPANY will procure and maintain insurance policies for the following
coverages with respect to personal injury, bodily injury and property damage
arising out of COMPANY’s performance under this Agreement:

 

(a) during the Term, comprehensive general liability, including broad form and
contractual liability, in a minimum amount of $2,000,000 combined single limit
per occurrence and in the aggregate;

 

6



--------------------------------------------------------------------------------

(b) prior to the commencement of clinical trials involving Products, clinical
trials coverage in a minimum amount of $2,000,000 combined single limit per
occurrence and $5,000,000 in the aggregate; and

 

(c) prior to the sale of the first Product, product liability coverage, in a
minimum amount of $2,000,000 combined single limit per occurrence and $5,000,000
in the aggregate.

 

ROCKEFELLER may review periodically the adequacy of the minimum amounts of
insurance for each coverage required by this Section 6.3, and ROCKEFELLER
reserves the right to request that COMPANY adjust the limits accordingly, which
COMPANY shall consider in good faith. The required minimum amounts of insurance
do not constitute a limitation on COMPANY’s liability or indemnification
obligations to ROCKEFELLER under this Agreement.

 

6.4 The policies of insurance required by Section 6.3 will be issued by an
insurance carrier with an A.M. Best rating of “A” or better and will name
ROCKEFELLER as an additional insured with respect to COMPANY’s performance under
this Agreement. COMPANY will provide ROCKEFELLER with insurance certificates
evidencing the required coverage within thirty (30) days after the commencement
of each policy period and any renewal periods. Each certificate will provide
that the insurance carrier will notify ROCKEFELLER in writing at least thirty
(30) days prior to the cancellation or material change in coverage.

 

7. NOTICES

 

Any Notice required to be given pursuant to this Agreement shall be made by
personal delivery, by courier service or, if by mail, by registered or certified
mail, return receipt requested, by one Party to the other Party at the addresses
noted below.

 

In the case of COMPANY, notice shall be sent to:

 

Neurologix, Inc.

c/o Palisade Capital Management, L.L.C.

One Bridge Plaza

Fort Lee, New Jersey 07024

Attention: Mr. Mark S. Hoffman

Fax Number: (718) 747-0569

 

With a copy to:

 

Neurologix, Inc.

271-32 E. Grand Central Parkway

Floral Park, NY 11005

Attention: Dr. Martin J. Kaplitt, President

Fax Number: (718) 229-3804

 

7



--------------------------------------------------------------------------------

In the case of ROCKEFELLER, notice shall be sent to:

 

The Rockefeller University

1230 York Avenue, Box 81

New York, New York 10021-6399

Attn: Office of Technology Transfer

 

8. LAW TO GOVERN

 

This Agreement shall be interpreted and governed in accordance with the laws of
the State of New York, without regard to such State’s conflicts of law or choice
of law provisions.

 

9. ASSIGNMENT

 

This Agreement may not be assigned by either Party without the prior written
consent of the other. Notwithstanding the foregoing, COMPANY may assign this
Agreement without the consent of ROCKEFELLER to a purchaser or
successor-in-interest in the event of a merger, consolidation, or sale of
substantially all of COMPANY’s stock or assets or business and/or pursuant to
any reorganization qualifying under section 368 of the Internal Revenue Code of
1986 as amended, as may be in effect at such time, provided that such
successor-in-interest or purchaser agrees in writing to assume all of LICENSEE’s
obligations under this Agreement.

 

10. TERMINATION

 

10.1 This Agreement shall remain in full force and effect until terminated as
provided herein. COMPANY shall have the right to terminate this Agreement at any
time upon ninety (90) days’ prior written Notice to ROCKEFELLER. Such
termination shall automatically terminate the license provided in Section 2
hereof, but shall not relieve COMPANY of the obligation to pay royalties for any
period prior to the effective date of termination. In the event of such
termination, COMPANY agrees to deliver to ROCKEFELLER all test, clinical, and
other technical data developed by COMPANY concerning the Technical Information
and/or Licensed Patent Rights, and ROCKEFELLER shall have the right to use such
data thereafter in any manner it deems fit, including, but not limited to, the
licensing of third parties.

 

10.2 Either Party may terminate this Agreement in the event of a material breach
by the other Party, provided only that the offending Party is given notice of
the breach and a reasonable time, not to exceed sixty (60) days, in which to
cure such breach.

 

10.3 Any termination of this Agreement and/or license granted hereunder shall
also terminate any sublicense.

 

11. RESOLUTION OF DISPUTES

 

The Parties agree that in the event of a dispute between them arising from,
concerning, or in any way relating to this Agreement, the Parties shall
undertake good faith efforts to resolve the same amicably between themselves. If
such dispute is not resolved within a commercially reasonable period of time,
either Party may submit the dispute to arbitration under the rules of the
American Arbitration Association. Such arbitration shall be held at the location
of the Party that did not submit the dispute to Arbitration.

 

8



--------------------------------------------------------------------------------

12. FORCE MAJEURE

 

The Parties shall not be liable in any manner for failure or delay in
fulfillment of all or part of this Agreement, directly or indirectly caused by
acts of God, governmental orders or restrictions, war, war-like condition,
revolution, riot, looting, strike, lockout, fire, flood or other similar or
dissimilar causes or circumstances beyond the non-performing Party’s control.
The non-performing Party shall promptly notify the other Party of the cause or
circumstance and shall recommence its performance of its obligations as soon as
practicable after the cause or circumstance ceases.

 

13. ENTIRE UNDERSTANDING

 

This Agreement represents the entire understanding between the Parties
concerning the subject matter hereof.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

NEUROLOGIX, INC.

By:  

/s/    Martin J. Kaplitt        

   

--------------------------------------------------------------------------------

    Martin J. Kaplitt, M.D.

Title:

  President

Date:

  12/26/02

 

THE ROCKEFELLER UNIVERSITY By:  

/s/    Thomas P. Sakmar        

   

--------------------------------------------------------------------------------

    Thomas P. Sakmar, M.D. Title:   Acting President Date:   12/19/02

 

9